Citation Nr: 1308101	
Decision Date: 03/11/13    Archive Date: 03/20/13

DOCKET NO.  99-12 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a skin disability, other than seborrheic dermatitis, to include as due to undiagnosed illness.  

2.  Entitlement to service connection for a bilateral foot disability.

3.  Entitlement to service connection for a sinus disability.

4.  Entitlement to service connection for obstructive sleep apnea.

5.  Entitlement to an increased initial disability rating for migraine headaches, rated 0 percent prior to January 4, 2011, and 30 percent as of January 4, 2011.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active military service from July 1980 to September 1992 and from March 2003 to June 2005.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 1998 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The Board has reviewed the physical claims file and the Virtual VA electronic claims file.

The Veteran was scheduled for a Board hearing in Washington, D.C. in January 2006.  He failed to report for the scheduled hearing.  He has not requested that the hearing be rescheduled.  Therefore, his request for a hearing before a member of the Board is deemed to be withdrawn.  

This case has been previously before the Board, most recently in October 2011, at which time the issues currently before the Board were remanded for additional development.  The case has now been returned to the Board for further appellate action.  

The issues of entitlement to service connection for a skin disability and a bilateral foot disability are REMANDED to the RO via the Appeals Management Center in Washington, D.C.




FINDINGS OF FACT

1.  A sinus disability is etiologically related to the Veteran's active service.  

2.  Obstructive sleep apnea is etiologically related to the Veteran's active service.  

3.  Migraine headaches have been manifested by characteristic prostrating attacks occurring at least once a month for the entire period on appeal.  However, the prostrating attacks have not resulted in severe economic hardship.  


CONCLUSIONS OF LAW

1.  A sinus disability was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012). 

2.  Obstructive sleep apnea was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012).

3.  The criteria for an initial disability rating of 30 percent, but not higher, for the entire period on appeal, for migraine headaches have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8100 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012).  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2002); Pelegrini v. Principi, 18 Vet. App. 112, (2004).  The timing requirement applies equally to the effective-date element of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

A review of the record shows that in the April 1999 statement of the case, the Veteran was advised of what the evidence must show for him to substantiate his claim of entitlement to an increased disability rating for migraine headaches.  In May 2006, the Veteran was mailed a letter advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The May 2006 letter also provided the Veteran with appropriate notice with respect to the disability-rating and effective-date elements of his claims. 

Although the Veteran was not provided adequate notice until after the initial adjudication of the claims, the Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  Bernard v. Brown, 4 Vet. App. 384 (1993).  Following the provision of the required notice and the completion of all indicated development, the claims were readjudicated.  There is no indication or reason to believe that the ultimate decision on the merits of the claims would have been different had complete notice been provided at an earlier time.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (timing error may be cured by notice followed by readjudication of the claim).  

The Board also finds the Veteran has been afforded adequate assistance in response to his claims.  The Veteran's service medical records and VA Medical Center treatment notes have been obtained, and the Veteran has been afforded appropriate VA examinations.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any outstanding evidence.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2012).  

In order to prevail on the issue of service connection on the merits, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2012).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2012).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).

Migraine headaches are rated under Diagnostic Code 8100.  38 C.F.R. § 4.124a (2012).  A 10 percent rating is warranted for migraine headaches with characteristic prostrating attacks averaging one in two months over the last several months.  A 30 percent rating is warranted for migraine headaches with characteristic prostrating attacks occurring on an average once a month over the last several months.  The maximum schedular rating of 50 percent is warranted for migraine headaches with very frequent and completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2012).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by VA.  VA shall consider all information and lay and medical evidence of record in a case before VA with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Entitlement to Service Connection for a Sinus Disability

The Veteran has asserted that he has a sinus disability that first manifested during his first period of active service.  Specifically, the Veteran has reported that he first experienced sinus problems, such as a chronic runny nose, in approximately 1989 and that they have continued since that time.

A review of the available service medical records from the Veteran's first period of active service are negative for treatment for or a diagnosis of a chronic sinus disability during this period of active service.  In June 1992, the Veteran was afforded a separation examination, at which time he reported that he had experienced ear, nose, and throat trouble during active service.  The examiner did not elaborate.

While the available records do not show treatment for a chronic sinus disability during the Veteran's first period of active service, the Veteran is competent to report when he first started to experience sinus problems and that they have continued since active service.  Heuer v. Brown, 7 Vet. App. 379 (1995); Falzone v. Brown, 8 Vet. App. 398 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Moreover, the Board finds the Veteran credible in making statements regarding his continuity of symptoms. 

A review of the post-service treatment notes of record show that in October 1994, the Veteran was afforded a magnetic resonance imaging scan (MRI) of his brain.  At that time, the Veteran was found to have chronic sinus disease involving the maxillary antra, bilaterally.  

In October 1996, the Veteran was afforded a VA general medical examination.  At that time, the Veteran reported that he experienced constant sinus drainage.  The examiner diagnosed sinus problems.  The examiner did not provide an opinion regarding the etiology of the Veteran's sinus problems.

In May 1997, the Veteran was afforded another VA examination.  At that time, the Veteran reported that he experienced sinus drainage with nasal stuffiness and headaches.  The Veteran denied using any medication for treatment.  Computed axial tomography (CAT) scan at that time revealed probable, small mucosal polyp in the left maxillary sinus and poor development of the frontal sinuses.  The examiner diagnosed sinus drainage with chronic rhinitis.  The examiner did not provide an opinion regarding the etiology of the Veteran's sinus drainage with chronic rhinitis.  

In March 2008, the Veteran was afforded another VA examination.  At that time, the Veteran reported that he first began experiencing sinus problems in approximately August 1989 and that he continued to experience symptoms of drainage from the nose, watery eyes, and blurred vision since his return from the Persian Gulf.  The examiner diagnosed chronic maxillary sinusitis and opined that it was at least as likely as not that the Veteran's chronic maxillary sinusitis was related to his active service.

In January 2011, the Veteran was afforded another VA examination.  At that time, the Veteran again reported that he first experienced sinus problems after his deployment to the Gulf and that he first received treatment at the VA Medical Center in 1996.  The examiner diagnosed maxillary sinusitis and opined that it was not worsened by the Veteran's second period of active service.  The examiner noted that the Veteran was not diagnosed with a sinus disability until 1997, several years following his separation from his first period of active service.  The examiner also noted that the Veteran did not have an increased number of visits for treatment following his second period of active service and he did not require more complicated treatment following his second period of active service.  The examiner also noted that there was no record of treatment for the disability during the Veteran's first period of active service, but failed to actually provide an opinion as to whether the Veteran's sinus disability was related to his active service.  

The Board finds that opinion is not adequate for adjudication purposes because it is based on an inaccurate factual premise.  While the VA examiner noted that the Veteran was not diagnosed with a sinus disability until 1997, the record clearly shows that he was seen with chronic sinus disease involving the maxillary antra, bilaterally as early as October 1994.  Additionally, while the examiner noted that there was no treatment for sinusitis during the Veteran's first period of active service, the examiner did not consider the Veteran's competent and credible lay statements regarding his continuity of symptoms.  Therefore, that opinion cannot serve as the basis of a denial of entitlement to service connection.  

In November 2011, the Veteran was afforded another VA examination.  At that time, the Veteran reported that his sinus symptoms, including difficulty breathing and constant nasal congestion, had their onset in approximately 1991.  The examiner diagnosed chronic sinusitis and bacterial rhinitis.  The examiner opined that the Veteran's sinusitis was not caused by or a result of his Gulf war exposures.  The examiner noted that the Veteran was seen by a VA Medical Center contract ear, nose, and throat physician (ENT) who noted that the Veteran was found to have rhinitis and sinusitis by CAT scan with a history of septal surgery in 2006 that was thought to be infectious and so, it was felt that the Veteran's sinusitis was not aggravated by his activities during active service.  The examiner also noted that the Veteran's active service ended in 2005 and he continued working until 2006.  

The Board notes that opinion is not adequate for adjudication purposes because the examiner did not provide a sufficient rationale for the opinion.  Just because the Veteran did not have septal surgery until 2006 does not mean that his sinusitis did not begin earlier.  Additionally, the examiner seemed to ignore the Veteran's competent and credible lay statements regarding his continuity of symptoms.  Therefore, that opinion cannot serve as the basis of a denial of entitlement to service connection. 

In sum, the Veteran has competently reported that he first experienced sinus problems during his first period of active service and the Board has found these statements credible.  The Veteran was formally diagnosed with sinusitis as early as October 1994, just over two years following his separation from his first period of active service.  The March 2008 VA examiner opined that the Veteran's sinusitis was related to his active service and the Board finds that opinion is more complete and persuasive than the contrary opinions of record that are not complete for adjudication purposes.  

Therefore, the Board finds that the evidence for and against the claim is at least in equipoise.  Therefore, reasonable doubt is resolved in favor of the Veteran.  Accordingly, entitlement to service connection for a sinus disability is warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Entitlement to Service Connection for Sleep Apnea

The Veteran has asserted that he has sleep apnea that had its onset during his first period of active service.  

The Veteran's service medical records are negative for treatment for or a diagnosis of sleep apnea while the Veteran was in active service.  However, at the time of his June 1992 separation examination, the Veteran reported experiencing both shortness of breath and frequent trouble sleeping.  The Veteran has reported that he continued to experience these symptoms following his separation from his first period of active service.

The Veteran is competent to report when he first experienced symptoms of sleep apnea and that they have continued since service.  Moreover, the Board finds the Veteran credible.  

Also of record are lay statements from the Veteran's spouse in which she has reported that she witnessed the Veteran wake from sleep without being able to breathe within one week of his return from service in the Persian Gulf during his first period of active service.  

The Board notes that lay testimony is competent to establish the presence of observable symptomatology.  Layno v. Brown, 6 Vet. App. 465 (1994); Falzone v. Brown, 8 Vet. App. 398 (1995); Espiritu, v. Derwinski, 2 Vet. App. 492 (1992).  The Veteran's spouse is competent to report that she witnessed the Veteran wake from sleep without being to breath within a week of his return from service in the Persian Gulf.  Moreover, the Board finds those statements credible.  

A review of the post-service medical evidence of record shows that in September 1996, the Veteran underwent a sleep study at the VA Medical Center.  At that time, the Veteran was diagnosed with mild obstructive sleep apnea.  

In May 1997, the Veteran was afforded a VA examination.  At that time, the examiner noted the findings of the September 1996 sleep study and confirmed the diagnosis of mild obstructive sleep apnea.  The examiner noted that the Veteran was not maintained on a continuous positive airway pressure device (CPAP) at that time.  The examiner did not provide an opinion regarding the etiology of the Veteran's sleep apnea.

In October 1997, the Veteran was provided a CPAP for treatment of his sleep apnea.  In an October 1997 VA Medical Center neurology services CPAP information form, it was noted that the Veteran's sleep apnea originated in service.  

In a March 1999 VA Medical Center treatment note, it was reported that the Veteran had a sleep disorder that was secondary to his diagnosed sleep apnea.  The treatment provider indicated that the Veteran's sleep apnea was affected by his fibromyalgia, for which the Veteran is in receipt of service-connected compensation benefits.  

In March 2008, the Veteran was afforded another VA examination.  At that time, the Veteran reported that he first experienced symptoms of sleep apnea in approximately 1992.  The examiner confirmed the Veteran's diagnosis of sleep apnea and opined that it was at least as likely as not that the Veteran's obstructive sleep apnea was related to his active service.  

In January 2011, the Veteran was afforded another VA examination.  At that time, the examiner confirmed the Veteran's diagnosis of obstructive sleep apnea.  The examination report does not contain a detailed history from the Veteran regarding when he first experienced symptoms of sleep apnea.  The examiner opined that the Veteran's sleep apnea was diagnosed between his two periods of active service and was not worsened by his second period of active service.  The examiner noted that the Veteran's first sleep study was in September 1997 and there was no evidence in the Veteran's service medical records to show treatment for sleep apnea during his first period of active service.

The Board finds that opinion is not adequate for adjudication purposes because it is based on an inaccurate factual premise.  The examiner reported that the Veteran was first diagnosed with sleep apnea in 1997, when in actuality, the Veteran was diagnosed in September 1996.  Additionally, the examiner noted that there was no evidence of treatment for sleep apnea during the Veteran's first period of active service, but seemed to disregard the Veteran's credible statements concerning the onset and continuity of his symptoms and the documented report of frequent trouble sleeping at the time of his June 1992 separation examination.  Further, the examiner does not appear to have considered the statements from the Veteran's spouse in which she reported to have observed the Veteran experience symptoms of sleep apnea while he was still in his first period of active service.  Therefore, this opinion cannot serve as the basis for a denial of entitlement to service connection. 

In November 2011, the Veteran was afforded another VA examination.  At that time, the examiner confirmed the diagnosis of obstructive sleep apnea and noted the year of diagnosis as 1994.  The examiner opined that the Veteran's sleep apnea was not caused by or a result of his active service because it was not diagnosed until 1994, after his separation from active service.  Further, the VA examiner noted that sleep apnea was a syndrome and as such, was not related to activities while in active service.

The Board finds that opinion is not adequate for adjudication purposes because the examiner did not consider the Veteran's competent and credible statements of continuity of symptoms.  Additionally, the examiner did not consider the competent and credible statements from the Veteran's spouse regarding her observation of the Veteran's sleep apnea symptoms during the Veteran's first period of active service.  Additionally, if the Veteran's sleep apnea had its onset during his active service, the fact that sleep apnea is a syndrome that is unrelated to activities in active service is not relevant.  Therefore, that opinion cannot serve as the basis for a denial of entitlement to service connection.

In sum, the Veteran has competently reported that he first experienced symptoms of sleep apnea during his first period of active service and the Board has found these statements credible.  The Veteran's spouse has competently reported that she observed the Veteran experiencing symptoms of sleep apnea during his first period of active service and the Board finds those statements credible.  It was noted on the October 1997 CPAP checklist that the Veteran's sleep apnea originated during the Veteran's active service.  The March 2008 VA examiner has opined that the Veteran's sleep apnea is at least as likely as not related to his active service.  The Board finds that opinion more complete and persuasive than the other opinions of record.

Therefore, the Board finds that the evidence for and against the claim is at least in equipoise.  Therefore, reasonable doubt must be resolved in favor of the Veteran.  Accordingly, entitlement to service connection for obstructive sleep apnea is warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating for Migraine Headaches

The Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2012); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In May 1997, the Veteran was afforded a VA examination.  At that time, the Veteran reported that he had experienced headaches since his service in the Persian Gulf and that they had continued to increase in severity since that time.  He reported that he had headaches 50 percent of the time and that he took various types of Tylenol or Motrin for treatment.  The examiner diagnosed frequent headaches.  The Board notes that the examiner did not indicate how many headaches the Veteran experienced per month or if any of his headaches were prostrating.

In February 1998, the Veteran was afforded another VA examination.  At that time, the Veteran reported that he experienced three headaches per week and that the pain lasted approximately four to five hours.  He denied experiencing nausea or vomiting and denied visual aura.  The Veteran reported that at times, his pain was so severe that he had to lie in a quiet, dark room and that during those times, he did not have any appetite.  The examiner noted that the aggravating factors were not specific and included things such as noise and stress.  The examiner noted that alleviating factors included resting in a dark room and Extra Strength Tylenol.  The examiner diagnosed migraine headaches and noted that the Veteran had lost 26 days from work in the past year as a result of his problems.  The examiner failed to indicate whether the Veteran experienced prostrating headaches and if so, the frequency with which he experienced them.  

In May 2004, the Veteran was afforded another VA examination.  At that time, the Veteran reported that he experienced a headache approximately once every two to three weeks.  He reported that the headaches were thumping-type headaches and that they caused him to lose his appetite.  He reported that he had intolerance to noise and bright lights when he had a headache and that the pain was like a heartbeat in his temples.  He reported that he used Motrin for treatment of his headaches.  The Veteran reported that he experienced flare-ups of his migraines, at which time his functional impairment consisted of difficulty with noise, to include people speaking loudly.  He reported that during a flare-up he had difficulty concentrating and that he was unable to function.  He reported that he lost approximately two days of work per month as a result of his headaches.  The examiner diagnosed tension headaches that were migraine in nature.  The examiner did not report the frequency with which, if ever, the Veteran experienced prostrating headaches, or in the Veteran's words, the frequency with which the Veteran experienced flare-ups of his headache disability.  

In March 2008, the Veteran was afforded another VA examination.  At that time, the Veteran reported that he experienced headaches approximately one to three times per week and that the headaches lasted a few hours to one day at a time.  He reported that during a headache, he experienced pressure and a knocking sensation in his head and that he would had to go to a quiet environment to relieve the discomfort.  He reported that he had to take up to six Extra Strength Tylenol to achieve any pain relief.  The examiner diagnosed chronic headaches that were stable and well controlled.  The examiner failed to indicate the frequency with which, if ever, that the Veteran experienced prostrating headaches.  

In January 2011, the Veteran was afforded another VA examination.  At that time, the Veteran reported that he experienced two to three headaches per week that could last anywhere from hours to days at a time.  The Veteran reported that the headaches were incapacitating in nature and that during a headache he experienced pounding pain, blurred vision, and pounding heart.  He reported that he also experienced photophobia and sonophobia during a headache, to the point where he would have to find a dark, quiet room to rest.  He reported that he sometimes got a little nausea during a headache.  The examiner noted that the Veteran had experienced weekly prostrating headaches for at least the last 12 months and that the headaches lasted for hours at a time.  The examiner diagnosed migraine headaches due to chronic sinus disease and noted that the Veteran's headaches interfered with his occupation in that the Veteran had to be assigned different work duties as he had difficulty following directions and had pain during headaches.  The examiner also noted that the Veteran's headaches would have a mild affect on some of his activities of daily living.

In November 2011, the Veteran was afforded another VA examination.  At that time, the Veteran reported that he experienced a headache two to three times per week and that the headaches were pulsating in nature.  He reported that the pain was 8 out of 10 in intensity and that the headaches would last the whole day.  The Veteran reported that he took Depakote for treatment of his headaches.  The Veteran reported that the pain worsened with physical activity and that he experienced sensitivity to light and sound during a headache.  The examiner confirmed the diagnosis of migraine headaches and reported that the Veteran's disability had undergone a slight improvement since he was started on Depakote for treatment, in that he only experienced two incapacitating headaches per week where he had to retire to a dark, quiet room for relief.  The examiner was of the opinion that the Veteran's migraines did not affect his employability as many people were able to work with migraines.  Rather, the examiner felt the Veteran's employability was affected by his PTSD.

The Veteran also receives periodic treatment for his migraine headaches at the VA Medical Center.  A review of the treatment notes of record shows that in October 2008, the Veteran was noted to experience two to three incapacitating headaches per week.  In a June 2011 treatment note, the Veteran was noted to experience two headaches per week that required him to retire to a quiet, dark room for relief.

The Board finds that the Veteran is entitled to a 30 percent disability rating for the entire period on appeal for migraine headaches.  The Board notes that in the January 2011 VA examination report, the Veteran was noted to experience weekly prostrating headaches.  The Board notes that the May 1997, February 1998, May 2004, and March 2008 VA examination reports did not indicate whether the Veteran experienced prostrating headaches.  However, a review of those examination reports shows that the Veteran has reported the same frequency of headaches that required him to retire to a dark, quiet room for relief for the entire period on appeal.  The Veteran should not be penalized because the examination reports prior to the January 2011 VA examination report did not contain all the information required for rating purposes.  Therefore, the Board finds that a 30 percent disability rating is warranted for migraine headaches for the entire period on appeal.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2012).  

The Board has considered assigning a higher disability rating for migraine headaches.  However, there is no evidence of record indicating that the Veteran's headaches cause severe economic inadaptability.  While the Veteran has reported that he has lost some time from work as a result of his service-connected headaches, there is no indication that this lost time from work has resulted in severe economic inadaptability.  In fact, the November 2011 VA examiner indicated that the Veteran was not actually unable to work as a result of his PTSD and that the headaches did not prevent the Veteran from working as many people were able to work through headaches.  Therefore, a disability rating in excess of 30 percent for migraine headaches is not warranted.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2012). 

Consideration has been given to assigning a staged rating.  However, at no time during the period in question has the disability warranted a higher schedular rating.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2012).  

The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

The record shows that the manifestations of the disability are contemplated by the schedular criteria.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  In addition, the evidence does not show frequent hospitalization or marked interference with employment beyond that envisioned beyond the currently assigned rating.  Therefore, the Board finds that referral of this case for extra-schedular consideration is not in order.  38 C.F.R. § 3.321(b)(1) (2012).
ORDER

Entitlement to service connection for a sinus disability is granted.  

Entitlement to service connection for obstructive sleep apnea is granted. 

Entitlement to an initial disability rating of 30 percent, but not higher, for the entire period on appeal, for migraine headaches is granted.


REMAND

The Board finds that additional development is required before the Veteran's remaining claims on appeal are decided.  

With regard to the Veteran's claim of entitlement to service connection for a skin disability, the Board notes that the Veteran is already in receipt of service-connected compensation benefits for seborrheic dermatitis with tinea versicolor and for pseudofolliculitis barbae.  However, during the pendency of this appeal, the Veteran has been diagnosed with several other skin disabilities that he asserts are related to his active service.

At the November 2011 VA examination, the VA examiner opined that the Veteran's prior diagnosis of verruca vulgaris was not related to his active service because it was not present on VA examination since it was noted to have resolved in July 2011.  Other skin diagnoses of record include, but are not limited to, mandibular melasma and acne keloidalis nuchae.  There was no medical opinion provided for these disabilities. 

The Board notes that in order for a disability to be service connected, it must be present at the time a claim for VA disability compensation is filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

While the Veteran may not have a skin disability other than seborrheic dermatitis with tinea versicolor or pseudofolliculitis barbae that is subject to VA compensation at this time, the November 2011 VA examiner did not explicitly state that the Veteran has not had other skin disabilities that were related to his active service at any time during the pendency of this appeal.  Therefore, the Board finds that an addendum opinion is needed as to whether the Veteran has had a skin disability, other than seborrheic dermatitis with tinea versicolor or pseudofolliculitis barbae, that was related to his active service during the pendency of this claim.  

With regard to the Veteran's claim of entitlement to service connection for a bilateral foot disability, the Veteran has asserted that he has a bilateral foot disability that is related to his active service.  Specifically, the Veteran has reported that he first began to experience foot pain during his first period of active service, which he reported at his June 1992 separation examination, and that he has continued to experience foot pain since that time.

The Board notes that the Veteran has been diagnosed with various foot disabilities to include pes planus, bunions, plantar fasciitis, and degenerative joint disease (DJD).  The Veteran has also been afforded several VA examinations during the pendency of the claim. 

In March 2008, the Veteran was afforded a VA examination, and the examiner opined that pes planus was not caused by or a result of active service.  The examiner noted that the Veteran did not have any foot problems during his first period of active service with the exception of a complaint of foot pain at the time of his separation.  The examiner noted that the Veteran was not diagnosed with pes planus until 1997.  However, a review of the record shows that the Veteran was diagnosed with pes planus in October 1992, shortly after his separation from his first period of active service.

That opinion is not adequate for adjudication purposes because the examiner did not consider the Veteran's lay accounts of continuity of symptoms when forming the opinion.  Further, the examiner did not consider the Veteran's 1992 diagnosis of pes planus when forming the opinion.  

In January 2011, the Veteran was afforded another VA examination.  At that time, the examiner diagnosed pes planus and opined that it was not significantly worsened or permanently aggravated by his active service.  The examiner noted that pes planus was a longstanding disability and was congenital in nature.  Additionally, the examiner noted that there was no objective evidence of residuals of the Veteran's in service bunionectomy.  

The Board finds that this opinion is not adequate for adjudication purposes.  In this regard, the examiner failed to consider whether the Veteran's pes planus had its onset during his first period of active service.

In November 2011, the Veteran was afforded another VA examination.  At that time, the examiner diagnosed flat feet and opined that the Veteran's foot disability was not aggravated by his active service.  The examiner did not provide a rationale for that opinion other than the fact that there were few objective findings of foot problems upon current examination.  As the examiner did not provide a sufficient rationale, that opinion is not adequate for adjudication purposes.  

A review of the record shows that the Veteran receives periodic treatment for various foot disabilities at the VA Medical Center.  A review of those treatment notes shows that the Veteran has been treated for foot pain since at least 1992 and there are numerous treatment reports showing objective evidence of the Veteran's reported symptomatology.  

Therefore, the Board finds that since the opinions currently of record are not adequate for adjudication purposes, the Veteran should be afforded another VA examination to accurately determine the nature and etiology of any foot disabilities present during the pendency of this claim.  

Additionally, current treatment records should be obtained before the Board adjudicates the claim.

Accordingly, this case is remanded for the following action:

1. Obtain any outstanding VA medical records that are not of record.

2. Then, schedule the Veteran for a VA skin examination.  The examiner must review the claims file and must note that review in the report.  The examiner should identify all skin disabilities, other than seborrheic dermatitis with tinea versicolor or pseudofolliculitis barbae, that have been present during the period of the claim.  The examiner should then provide an opinion with respect to each skin disability present during the pendency of this claim as to whether it is at least as likely as not (50 percent or greater probability) that the disability originated during either of the Veteran's periods of active service or is otherwise etiologically related to either period of active service.  If the examiner determines that any skin disability present during the pendency of this claim had its onset during the period between the Veteran's two periods of active service, the examiner should provide an opinion as to whether the disability was clearly and unmistakably not aggravated by the Veteran's second period of active service.  The supporting rationale for all opinions expressed must be provided. 

3. Then, schedule the Veteran for a VA examination by a physician with sufficient expertise to determine the nature and etiology of any foot disability present during the pendency of this claim.  The examiner must review the claims file and must note that review in the report.  Any indicated studies should be performed.  Based upon the examination results and the review of the record, the examiner should provide an opinion with respect to any foot disability that has been present during the pendency of this appeal as to whether it is at least as likely as not (50 percent or greater probability) that the disability originated during either of the Veteran's periods of active service or is otherwise etiologically related to either period of active service.  If the examiner determines that a foot disability present during the pendency of this claim had its onset during the period between the Veteran's two periods of active service, the examiner should provide an opinion as to whether the disability was clearly and unmistakably not aggravated by the Veteran's second period of active service.  The supporting rationale for all opinions expressed must be provided.

4. Then readjudicate the claims.  If the decisions are adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


